DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-14, species (1) (the single-stranded stretch of the first and second IC oligonucleotides enables interaction between the first and/or second IC oligonucleotide and an information receiving (IR) oligonucleotide, see claim 2), species (4) (incorporating reporter tag DNA sequences by adding the first reporter tag DNA molecule and the second reporter tag DNA molecule, whereby the first reporter tag DNA molecule is incorporated in the IR DNA molecule at the first reporter tag binding site if a nick has been created at the first cleavage motif site, and/or the second reporter tag DNA molecule is incorporated in the IR DNA molecule at the second reporter tag binding site if a nick has been created at the second cleavage motif site, see claim 3), species (6) (the cleavage motifs are uracils, see claim 4), species (8) (the digestion enzyme(s) used to create nicks at the cleavage motif sites is/are nicking endonuclease 3’ Nb.Bsr.DI, see claim 5), species (11) (the recreated IR DNA molecule is monitored in the sample where it has been formed, see claim 9), species (15) (the hairpins in the first and second IC oligonucleotides are disrupted or destabilized by 
degrading one of the strands in the hairpins of one or both IC oligonucleotides, thereby liberating a single-stranded stretch of DNA in the first and/or second IC oligonucleotide, see claim 11), species (16) (the sample is a biological sample of one or more cells, see claim 13) and species (18) (a linear recreated IR DNA molecule is amplified and thereafter separated by electrophoresis, see claim 7) in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant respectfully submits that the claim of Group II should be examined together with the claims of Group I.  Claim 15 directed to analyzing protein-protein interactions using the method of claim 1 is filly encompassed within the scope of claim 1 directed to determining levels of interactions between biomolecules, such as proteins. Thus, all of the prior art relevant for Group I 1s relevant for Group Il and vice versa. There is no additional burden on the Examiner to exam Groups I and I together. Applicant respectfully requests that the restriction between Groups I and H be withdrawn”. 
  	The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive  toward the relaxation of same such that Groups I and II will be examined together. Although applicant argues that 
“all of the prior art relevant for Group I 1s relevant for Group Il and vice versa. There is no additional burden on the Examiner to exam Groups I and I together”, the restriction is not dependent on a search burden on the examiner to exam Groups I and I together as argued by applicant but is based on the special technical feature linking Groups I and II is not special since the method in claim 1 of Group I is not a contribution over the prior art (see page 1563, Figure 1 and supplemental Figure 15 from Molecular & Cellular Proteomics, 12 (6), 1563-1571, 2013, which is a reference from IDS filed on August 1, 2019) (see page 4 of the restriction requirement mailed on January 7, 2022). Therefore, the requirement is still deemed proper and is made FINAL. Since species (5) (incorporating reporter tag DNA sequences by using a DNA polymerase and nucleotides to incorporate the first reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the first reporter tag binding site on the first IC oligonucleotide if a nick has been created at the first cleavage motif site, and/or to incorporate the second reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the second reporter tag binding site on the second IC oligonucleotide if a nick has been created at the second cleavage motif site, see claim 3) has not been elected by applicant and claim 10 is dependent on claim 3 and requires gap-filling the digested area with a suitable polymerase, claim 10 is also a non-elected claim and has been withdrawn for the examination. Claims 1-9 and 11-14 will be examined. 

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: (1)“Method for” in line 1 should be “A method for”; (2) “a first and a second information carrying (IC) oligonucleotide” should be “a first information carrying (IC) oligonucleotide and a second information carrying (IC) oligonucleotide”; and (3) “the first and second IC oligonucleotide each” should be “each of the first oligonucleotide and the second IC oligonucleotide”. 
Claims 2-14 are objected to because of the following informality: “Method” in line 1 should be “The method”. 
Claim 3 or 5 or 10 or 11 is objected to because of the following informality: no period should appear after the label of each step or each “wherein” phrase, e.g.,  “a.” should be --a)--. 
Claim 3  is objected to because of the following informalities:  (1)”at least a first and a second cleavage motif” in step a) should be “at least a first cleavage motif and a second cleavage motif”; (2) the word “must” in step a) should be deleted; (3) “that will allow” in step e) should be “that allows”; (4) “the first and/or second reporter tag(s)” in step h) should be “the first reporter tag and/or the second reporter tag”; and (5) “the first and/or the second biomolecule(s) in the sample” in step h) should be “the first biomolecule and/or the second biomolecule in the sample”. 
Claims 6 is objected to because of the following informalities: (1) “the monitoring” should be “said monitoring the incorporation of the first reporter tag and/or the second reporter tag in the recreated IR DNA molecule”; and (2) “which optionally is amplified” should be deleted. 
Claim 11 is objected to because of the following informalities:  (1) “the first and second IC oligonucleotides” should be “the first IC oligonucleotide and the second IC oligonucleotide”; (2)  “has a unique signal” in a) should be “generates a unique fluorescent signal”; (3) “the first or the second IC oligonucleotide” in b) should be “the first IC oligonucleotide or the second IC oligonucleotide”; (4) “one or both IC oligonucleotides” in b) should be “one of or both the first IC oligonucleotide and the second IC oligonucleotide”; (5) “the first and/or second IC oligonucleotides” in b) should be “the first IC oligonucleotide and/or the second IC oligonucleotide”; and (6) “wherein pairs of conjugates, comprising affinity reagents coupled to the first or second IC oligonucleotide, are used to interrogate proximity between two biomolecules te which the affinity reagents bind, wherein. a first fluorophore signal pattern will be exhibited upon interaction between the first and second biomolecule, and a second fluorophore signal pattern will be exhibited upon lack of interaction between the first and second biomolecule, as a result of the oligonucleotides hybridizing to each other upon interaction between the first and second biomolecule causing restructuring of the positions of fluorophores and quencher” in c) should be “wherein pairs of conjugates, comprising the first affinity reagent and the second affinity reagent coupled to the first IC oligonucleotide and the second IC oligonucleotide respectively, are used to interrogate proximity between two biomolecules to which the first affinity reagent and the second affinity reagent bind, wherein a first fluorophore signal pattern is exhibited upon hybridizing the first IC oligonucleotide and the second IC oligonucleotide to the another oligonucleotide and a second fluorophore signal pattern is exhibited before hybridizing the first IC oligonucleotide and the second IC oligonucleotide to the another oligonucleotide” in view of claim 1. 
Claim 12 is objected to because of the following informality: “the first and the second biomolecules” should be “the first biomolecule and the second biomolecule”. 
Claim 14 is objected to because of the following informality: “the first IC DNA molecule is conjugated to a first antibody molecule being equal to or targeting the first biomolecule, and the second IC DNA molecule is conjugated to the second antibody molecule being equal to or targeting the second biomolecule” should be “the first IC oligonucleotide is conjugated to a first antibody molecule targeting to the first biomolecule, and the second IC oligonucleotide is conjugated to the second antibody molecule targeting to the second biomolecule”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for determining levels of interactions between biomolecules. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 2, and 11-14 encompass a method for determining levels of interactions between biomolecules, such as proteins, in a sample, comprising providing a first and a second information carrying (IC) oligonucleotide, wherein the first and second IC oligonucleotide are attached, covalently or non- covalently, to a first and a second affinity reagent, such as antibodies, that have the capacity to bind to a first and a second biomolecule, wherein the first and second IC oligonucleotide each comprises at least one single-stranded stretch that is complementary to a part of another oligonucleotide, thereby, upon hybridization of the at least one single-stranded stretch in at least one of the first and second IC oligonucleotides to its complementary part of another oligonucleotide, enables measurement of the relative proportion of interacting and non- interacting first and second biomolecules in the sample at a single cell or single molecular level.
Claim 3-9 further limits claim 1 and requires a) providing the single-stranded information receiving (IR) DNA molecule, wherein the IR DNA molecule is circular or linear, carrying at least a first and. a second cleavage motif, wherein the cleavage motifs are chosen so that the cleavage motif sites must become double-stranded in order to allow cleavage; b) providing the first Information carrying UC) DNA molecule, comprising a single- stranded stretch that is complementary to the part of the IR DNA molecule carrying the first cleavage motif, wherein the occurrence of the first IC DNA molecule reflects the amount of a first biomolecule in the sample;
c) providing the second information carrying (IC) DNA molecule, comprising a single-stranded stretch that is complementary to the part of the IR DNA molecule carrying the second cleavage motif, wherein the occurrence of the second IC DNA molecule reflects the amount of a second biomolecule in the sample: d) mixing the DNA molecules of step a) to c) under conditions that allow binding of complementary single-stranded stretches; e) adding digestion enzyme(s) to create nick(s) at the cleavage motif site(s) that has/have become double-stranded, thereby forming i) a first reporter tag binding site that will allow binding of a first reporter tag DNA molecule or sequence, comprising a single-stranded stretch that is complementary to a part of the first IC DNA molecule, and/or ii) a second reporter tag binding site that will allow binding of a second reporter tag DNA molecule or sequence comprising a single-stranded stretch that that is complementary to a part of the second IC DNA molecule; f) incorporating reporter tag DNA sequences by using a DNA polymerase and nucleotides to incorporate the first reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the first reporter tag binding site on the first IC oligonucleotide if a mick has been created at the first cleavage motif site, and/or to incorporate the second reporter tag DNA sequence in the IR DNA molecule by filling the gap complementary to the second reporter tag binding site on the second IC oligonucleotide if a nick has been created at the second cleavage motif site; and adding a ligation enzyme ligating the IR DNA molecule, thereby providing a recreated IR DNA molecule; g) Optionally amplifying the recreated IR DNA molecule of step f); and h) monitoring the incorporation of the first and/or second reporter tag(s) in the recreated IR DNA molecule, as a measurement of the occurrence of and/or interaction between the first and/or the second biomolecule(s) in the sample.

Working Examples
The specification provides one working examples (see pages 7-9 of US 2022/0042069 A1, which is US publication of this instant case). However, the specification provide no working example for determining levels of interactions between biomolecules using the methods recited in claims 1-14. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides one working examples (see pages 7-9 of US 2022/0042069 A1, which is US publication of this instant case). However, the specification does not provide a guidance to show whether level of interactions between biomolecules can be determined using the methods as recited in claims 1-9 and 11-14. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine levels of interactions between biomolecules using the methods as recited in claims 1-9 and 11-14

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether level of interactions between biomolecules can be determined using the methods as recited in claims 1-9 and 11-14.
First, since Example 1 of the specification teaches that “[T]he information receiving DNA circle was created by ligating two single stranded pieces (i.e. IR circle piece 1 and 2 (see Table1)), which carries motifs that will ensure proper hybridization, i.e. the two hairpin structures in the circle. The two oligonucleotides were mixed together at a final concentration of 1 µM in T4 Ligation buffer. Thereafter 0.02 U/µl of T4 ligase was added in the mix and it was incubated for 2 h at 37 °C. followed by 48 h incubation at 4 °C”,  “[3]50 µg antibody, donkey-anti-rabbit or donkey-anti-mouse (Jackson ImmunoResearch, West Grove, USA) per conjugated PLA probe, were concentrated using the Amicon Ultra 10K centrifugal filter unit (Merck Millipore, Massachusetts, USA, according to manufacturer's instructions to the concentration 3 mg/ml in PBS. S-HyNic Crosslinker (Solulink, San Diego, USA) was dissolved in DMSO to 20 mM and the crosslinker and antibody was mixed with a 25.times. molar excess of crosslinker over antibody. The mix was incubated with gentle agitation at room temperature, and protected from light, for 2 hours. After activation of the antibodies the buffer was exchanged to 100 mM NaHPO4, 150 mM NaCl, pH 6.0 buffer by prewashed Zeba Spin Desalting Columns 7K MWCO (Thermo Scientific). Subsequently to the buffer exchange the antibody was mixed with an aldehyde modified oligonucleotide (Table 1) at an antibody:oligonucleotide ratio of 1:3. Aniline was added, at a final concentration of 10 mM, to catalyze the reaction. The antibody oligonucleotide mix was incubated with gentle agitation at room temperature, and protected from light, for 2 hours. Immediately after the incubation the buffer were exchanged to PBS using prewashed Zeba Spin Desalting Columns 7K MWCO (Life Technologies). After conjugation the conjugates were purified from unconjugated antibody and oligonucleotide by AKTA Pure HPLC (GE Healthcare, Uppsala, Sweden) using Superdex 200 10/300 column (GE Healthcare). The collected fractions from the HPLC purification were concentrated to 80 µl by Amicon Ultra 10K centrifugal filter unit (Merck Millipore) according to manufacturer's instructions and validated by electrophoresis. The conjugates were mixed with Novex TBE-Urea Sample buffer (Life Technologies) and separated on Novex TBE-Urea Gel 10% (Life Technologies) by 180 V for 50 minutes. DNA was visualized using SYBR Gold Nucleic Acid Gel Stain (Life Technologies) and protein using Coomassie stain (Bio-Rad, Hercules, USA). The gel was visualized with Bio-Rad Gel-Doc XR (Bio-Rad). The concentrations of the conjugates were determined using the Pierce BCA protein assay kit (Life Technologies)”, “[C]ells on a microscope slide was fixated by 3.7% PFA for 10 minutes and then permeabilized in 1×PBS with 0.2% triton X100, and thereafter washed twice in 1×PBS before adding blocking solution; 50% Odyssey blocking buffer (cat. #927-50000, LiCor) in 1×TBS. After 30 min of blocking at 37 °C. in a moister chamber, the cells were incubated with anti E-cadherin (cat. #BD610182, BD biosciences, diluted 1:100) and anti-Beta-catenin (cat. #sc7199, santacruz, diluted 1:200) in blocking solution overnight at 4 °C. Each slide was washed three times for three minutes in 1.times.TBS with 0.05% Tween 20 (TBST)”, “[T]he Molboolean IC probes were mixed in blocking solution, at a final concentration of 100 ng/ml, and incubated with the cells for 60 minutes at 37 °C. The slides were then washed three times, for three minutes, in TBST. The Molboolean IR circle was diluted to 0.025 µM in T4 ligation buffer supplemented with 0.25 mg/ml of BSA to allow for hybridization of the circle to the IC probes while incubating it for 30 minutes at 37 °C. with the cells. The cells are thereafter washed twice in TBST for three minutes each and are then incubated with digestion enzymes dependent on the design at 37 °C. The 5’ Uracil design is digested by 0.1 U/ µl of Endo IV and 0.05 U/ µl UNG in 20 mM Tris-HCl (pH 7,6) buffer with 30 mM NaCl, 1 mM EDTA, 100 mM KCl, 1 mM DTT and 0.25 mg/ml of BSA for 45 min before washing. While, the 5’ Nt.BsmAI design is incubated with 0.125 U/ µl Nt.BsmAI enzyme diluted in 1×NEBuffer Cut smart supplemented with 0.25 mg/ml BSA for 1 h. The cells were washed for 3 min twice in TBST and were thereafter incubated for 30 min at 37.degree. C. with Tag 1 and 2 both at 0.125 µM in the presence of 0.05 U/µL T4 Ligase in T4 ligation buffer supplemented with 0.25 mg/ml BSA. After ligation, there is another wash in TBST (2×3 min)”, “[T]he gap-fill design introduces two extra steps. The slides were incubated with 0.05 µM of digestion template together with 0.01 U/µl of Endo IV in 20 mM Tris-HCl (pH 7,6) buffer with 30 mM NaCl, 1 mM EDTA, 100 mM KCl, 1 mM DTT and 0.25 mg/ml of BSA for 60 min at RT”, “[T]he slides were washed three times for 3 min in TBST. To fill the gap, the slides were incubated with 0.025 U/µl T4 DNA polymerase and 0.05 U/µl T4 ligase in 1.times.T4 ligase buffer supplemented with 0.25 mg/ml BSA and 0.1 mM dNTP for 30 min at RT. The cells were thereafter washed twice in TBST for 3 min each” and “[T]hereafter, a RCA reaction is performed on the newly formed circles to amplify the signal for 60 min at 37.degree. C. The RCA is catalyzed by 0.5 U/µl phi29 in the following solution: 33 mM Tris-, 10 mM Mg-acetate, 66 mM K-acetate, 0.1% Tween 20, 1 mM DTT, 7.5 ng/ml PolyA, and 0.25 mM dNTP. It was washed twice for three minutes in TBST. The RCA products were detected by hybridizing 0.025 µM DO1 and 2 to it in PBS supplemented with 0.0025 µg/ml salmon sperm DNA and 0.25 mg/ml BSA, and the mixture also contained 0.04 mg/ml Hoechst 33342 for nuclei staining” (see paragraphs [0114] to [0121] of US 2022/0042069 A1, which is US Publication of this instant case), the specification clearly indicates that the Molboolean IC probes formed by IC oligonucleotides and antibodies and the Molboolean IR circle are incubated with permeabilized cells on a microscope slide. However, the scopes of claim 1 and 3 are much broader than the scope of the teachings in the specification because claim 1 does not require that the first IC oligonucleotides, the second IC oligonucleotides, and the anther oligonucleotides contact with the sample comprising biomolecules and claim 3 does not require that the first IC DNA molecule, the second IC DNA molecule, and the IR DNA molecule are mixed with the sample comprising a first biomolecule and a second biomolecule, the first IC DNA molecule is attached to an antibody targeting the first biomolecule and the second IC DNA molecule is attached with an antibody targeting the second biomolecule. If claim 1 does not require to contact the first IC oligonucleotides, the second IC oligonucleotides, and the anther oligonucleotides with the sample comprising biomolecules, it is unpredictable how the relative proportion of interacting and non-interacting first and second biomolecules in the sample can be measured using the methods recited in claims 1, 2, and 11-14. If claim 3 does not require to mix the first IC DNA molecule, the second IC DNA molecule, and the IR DNA molecule with the sample comprising a first biomolecule and a second biomolecule, attach an antibody targeting the first biomolecule to the first IC DNA molecule and attach an antibody targeting the second biomolecule to the second IC DNA molecule, it is unpredictable how the occurrence of the first IC DNA molecule can reflect the amount of the first biomolecule in the sample, how the occurrence of the second IC DNA molecule can reflect the amount of the second biomolecule in the sample, and how monitoring the incorporation of the first reporter tag and/or second reporter tag in the recreated IR DNA molecule can be used as a measurement of the occurrence of and/or interaction between the first biomolecule and/or the second biomolecule in the sample as recited in claim 3-10. Furthermore, since claim 1 does not indicate how to measure the relative proportion of interacting and non-interacting first and second biomolecules in the sample based on hybridization of the at least one single-stranded stretch in at least one of the first and second IC oligonucleotides to its complementary part of another oligonucleotide, it is unpredictable how levels of interactions between biomolecules can be determined using the methods recited in claims 1-14. In addition, it is known that “[T]here is a wide variety of single-molecule techniques that are present right now. The commonly used methods are separated into two different attributes: force and fluorescence. These two groups were separated based upon the different time resolutions, span of observations, and different spatial resolutions. In the force-based detection methods, there are specific techniques called atomic force microscopy, optical tweezers, tethered particle motion, and magnetic tweezers. On the other hand, the fluorescence imaging includes confocal microscopy and total-internal-reflection fluorescence (TIRF)” (see pages 2 and 3 of “Structural Biochemistry/Biophysics- Single Molecule techniques”). Since claim 1 does not require that the sample is a permeabilized single cell and the relative proportion of interacting and non-interacting first and second biomolecules in the sample is measured using a technique capable of measuring a single molecule, it is unpredictable how the relative proportion of interacting and non-interacting first and second biomolecules in the sample can be measured at a single cell or single molecular level using the methods recited in claims 1-14. 
Second, since the biomolecules in the sample bind to an antibody attached to the first IC oligonucleotide and an antibody attached to the second IC oligonucleotide and the first IC oligonucleotide and the second IC oligonucleotide hybridize to the another oligonucleotide, a complex comprising the first IC oligonucleotide, the second IC oligonucleotide, the antibodies, the biomolecules, the another oligonucleotide is formed in claim 1 if the sample comprising the biomolecules is included in the hybridization of the first IC oligonucleotide and the second IC oligonucleotide to the another oligonucleotide. Since the biomolecules in the sample can indirectly interact each other by hybridizing the first IC oligonucleotide and the second IC oligonucleotide to the another oligonucleotide even though the biomolecules in the sample do not bind each other, if the biomolecules in the sample do not bind each other, it is predictable how levels of interactions between the biomolecules can be determined upon hybridization of the at least one single-stranded stretch in at least one of the first and second IC oligonucleotides to its complementary part of another oligonucleotide using the methods recited in claims 1-9 and 11-14. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether level of interactions between biomolecules can be determined using the methods as recited in claims 1-9 and 11-14.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “such as” in lines 1 and 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 is rejected as vague and indefinite. Since there is no linear recreated IR DNA in claim 3, it is unclear why a linear recreated IR DNA can be amplified. Furthermore, since claim 7 does not have separation products before the second “wherein” phrase, it is unclear why separation products having different sizes can indicate incorporation of different reporter tags.  Please clarify. 
Regarding claim 7 or 9 or 10, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is rejected as vague and indefinite because the identities of different reporter tags are monitored by sequencing what and the claim is incomplete. Please clarify. 
Claim 9 is rejected as vague and indefinite because it is unclear that what kind of single molecules are sorted and analyzed.  Please clarify. 
Claim 14 recites the limitations “the first biomolecule” and “the second biomolecule” in the claim. There is insufficient antecedent basis for this limitation in the claim since there are no phrases “a first biomolecule” and “a second biomolecule” in claim 1. Furthermore, it is unclear what is the relationship between antibodies in claim 1 and a first antibody molecule and a second antibody molecule in claim 14. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leuchowius et al., (Molecular & Cellular Proteomics, 12 (6), 1563-1571, 2013). 
Regarding claim 1, 2, and 12-14, Leuchowius et al., teach  a Method for determining levels of interactions between biomolecules, such as proteins (ie., protein X and protein A), in a sample, comprising providing a first and a second information carrying (IC) oligonucleotide, wherein the first and second IC oligonucleotide (ie., an oligonucleotide attached to an antibody for protein X and an oligonucleotide attached to an antibody for protein A) are attached, covalently or non-covalently, to a first and a second affinity reagent, such as antibodies (ie., an antibody for protein X and an antibody for protein A), that have the capacity to bind to a first and a second biomolecule (ie., protein X and protein A), wherein the first and second IC oligonucleotide each comprises at least one single-stranded stretch that is complementary to a part of another oligonucleotide (ie., the connector oligonucleotide), thereby, upon hybridization of the at least one single-stranded stretch in at least one of the first and second IC oligonucleotides to its complementary part of another oligonucleotide, enables measurement of the relative proportion of interacting and non-interacting first and second biomolecules in the sample at a single cell or single molecular level as recited in claim 1 wherein the single-stranded stretch of the first and second IC oligonucleotides enables interaction (a) between the first and/or second IC oligonucleotide and an information receiving (IR) oligonucleotide (ie., the connector oligonucleotide) as recited in claim 2, the first and the second biomolecules are proteins or polypeptides as recited in claim 12, the sample is a biological sample of one or more cells, or a mixture of proteins as recited in claim 13, and the first IC DNA molecule is conjugated to a first antibody molecule targeting the first biomolecule, and the second IC DNA molecule is conjugated to the second antibody molecule targeting the second biomolecule as recited in claim 14 (see pages 1563-1569, Table 1, and Figure 1)
Therefore, Leuchowius et al., teach all limitations recited in claims 1, 2, and 12-14. 

Conclusion
23.	No claim is allowed. 
24.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 31, 2022